                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                      )
          Plaintiff,                           )
                                               )
       v.                                      )   CAUSE NO.: 2:16-CR-87-JTM-JPK
                                               )
SHANTERRA JONES,                               )
         Defendant.                            )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
      UPON A HEARING ON WAIVER OF PROBATION REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On April 22, 2019, the United States Government appeared by counsel Assistant United

States Attorney Diane Berkowitz. Defendant Shanterra Jones appeared in person and by counsel

Roxanne Mendez Johnson and in the custody of the United States Marshal. United States Probation

Officer James Holm appeared.

       A hearing on waiver of probation revocation hearing was held. The Court received

evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       On March 24, 2017, Defendant Shanterra Jones pled guilty to the Count 3 charge in the

Indictment (distribution of 3, 4 methylenedioxy-methamphetamine (MDMA)).

       On September 5, 2017, Judge James T. Moody sentenced Defendant Shanterra Jones to

probation for a term of three years subject to mandatory and discretionary conditions of

supervision.

       On February 27, 2019, the United States Probation Department filed a Petition for Warrant

for Offender Under Supervision, (ECF No. 85), alleging that Defendant Shanterra Jones violated
the terms and conditions of her probation. On February 27, 2019, an arrest warrant was issued. On

March 1, 2019, Defendant Shanterra Jones was arrested, and the Initial Appearance was held.

       On March 7, 2019, the United States Probation Office filed a Summary Report of

Violations. (ECF No. 94)

       On March 21, 2019, an Agreed Disposition of Probation Violations was filed, signed by

Defendant Shanterra Jones, counsel for Defendant Shanterra Jones, Assistant United States

Attorney Diane Berkowitz, and United States Probation Officer James Holm was filed. (ECF No.

95).

       On April 11, 2019, Defendant Shanterra Jones, by counsel, filed a Waiver of Probation

Revocation/Modification Hearing. (ECF No. 100)

       On April 11, 2019, Judge James T. Moody issued an Order referring the case to the

undersigned Magistrate Judge for a Report and Recommendation on the Waiver of Probation

Revocation/Modification Hearing, specifically regarding whether defendant knowingly and

voluntarily waives her right to a Rule 32.1(b)(2) probation revocation hearing and whether

defendant knowingly and voluntarily entered into the Agreed Disposition of Probation Violations.

       As a result of the April 22, 2019 hearing on waiver of probation revocation hearing, the

undersigned Magistrate Judge FINDS that:

       1.      Defendant Shanterra Jones has been advised of her right to remain silent, her right

to counsel, her right to a probation revocation hearing, and her rights in connection with such a

hearing, including the right to a written notice of the alleged probation violation (which Defendant

has received), the right to disclosure of the evidence against her, the right to the opportunity to

appear, present evidence, and question any adverse witness unless the court determines that the

interest of justice does not require the witness to appear, the right to retain counsel or to request



                                                 2
that counsel be appointed if she cannot obtain counsel (Defendant is represented by appointed

counsel), and the right to the opportunity to make a statement and present any information in

mitigation;

          2.     Defendant Shanterra Jones understands the proceedings, the allegations, and her

rights;

          3.     Defendant Shanterra Jones knowingly, freely, voluntarily, and intentionally entered

into the Agreed Disposition of Probation Violations (ECF No. 95); and

          4.     Defendant Shanterra Jones knowingly, freely, voluntarily, and intentionally waived

her right to a probation revocation hearing.

          The undersigned Magistrate Judge RECOMMENDS, pursuant to 28 U.S.C. § 636(b)(3),

to Judge James Moody that he find that:

          6.     Defendant Shanterra Jones knowingly, freely, voluntarily, and intentionally entered

into the Agreed Disposition of Probation Violations (ECF No. 95); and

          7.     Defendant Shanterra Jones knowingly, freely, voluntarily, and intentionally waived

her right to a probation revocation hearing.

          At the hearing, the parties waived the 14-day period in which to file objections to these

Findings and Recommendation.

          So ORDERED this 22nd day of April, 2019.

                                                  s/ Joshua P. Kolar
                                                  MAGISTRATE JUDGE JOSHUA P. KOLAR
                                                  UNITED STATES DISTRICT COURT




                                                  3
